Citation Nr: 1325081	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  09-23 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to a disability rating higher than 20 percent for residuals of shrapnel wound to right foot.

2.  Entitlement to service connection for a right knee disorder (claimed as a right leg condition), to include as secondary to service-connected right foot shrapnel wound residuals including arthritis (right foot disability).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to March 1969, including service in the Republic of Vietnam for which he was awarded the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, increased the disability rating for the Veteran's right foot disability from noncompensable to 10 percent disabling, effective January 9, 2008.

In August 2011, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This claim was previously before the Board in January 2012, when the assigned disability rating was increased to 20 percent.  The Veteran appealed the denial of a still-higher disability rating to the United States Court of Appeals for Veterans Claims (Court), which in May 2012, granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

In April 2013, the Veteran's representative requested that the matter be held in abeyance for 90 days to allow time for the submission of additional evidence.  That time period having elapsed without additional evidence being received, the Board will proceed with adjudication based on the record as presently constituted.

The issue of entitlement to service connection for pain and itching as reactions to the medication prescribed for service connected disabilities has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

Additionally, the Board notes that the prior decision in January 2012 remanded the issue of entitlement to service connection for a right knee disability.  It appears that, because of the interceding appeal to the Court on the right foot claim, the development requested in the prior remand as to the right knee has not yet been accomplished.  To ensure that such development is not overlooked, the Board will re-issue the prior remand instructions.  Consistent with this, the right knee issue has been added to the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the right knee, in an August 2008 statement, the Veteran indicated that he had not yet sought treatment for a right knee disorder, though he had a private primary care physician, Dr. C., at that time.  He stated that he was trying to make an arrangement for an examination with Dr. C. regarding his right knee.  No records from Dr. C. appear in the claims file.  It is unclear whether the Veteran has ever sought treatment for his right knee condition with Dr. C., but the record demonstrates that some potentially relevant records may be outstanding.  There has been no attempt to obtain any such records.  Accordingly, in order to fulfill the duty to assist, the Board must remand the Veteran's right knee claim in order for attempts to be made to obtain Dr. C.'s private medical records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Moreover, the Veteran underwent a VA examination of his right leg and knee in November 2010.  The examiner opined that the Veteran's right knee condition was not likely related to military service, and indicated that the bilateral bunions were not related to his service-connected shrapnel condition; he additionally noted that the Veteran's arthralgia began in 2005-37 years following injury in service-and that a May 2010 treatment noted demonstrated a post-service meniscal tear of the right knee.  The examiner concluded that because such intervening injury to the right knee occurred after military service and as the bunions were unrelated to the service-connected disability, the Veteran's right knee disorder was not related to service or to his service-connected right foot disability.  The Board further notes that in prior statements, particularly in August 2008, the Veteran had asserted that his right leg/knee condition was related to his right foot disability because he would suffer severe pain in his right foot which would cause his right knee to collapse and result in him falling.

The Board notes that the November 2010 VA examiner's opinion is inadequate in this case.  First, the opinion does not address the August 2008 statement noting that the Veteran's right foot pain would result in his knee collapsing, resulting in falls.  Secondly, the examiner's opinion noted a meniscal tear, though he did not opine as to the etiology of that meniscal tear; such an injury could potentially have been the result of a fall related to the Veteran's right foot disability.  The examiner's opinion does not contemplate this and on remand should address that possibility.  Finally, the examiner's opinion does not address aggravation of the right knee disorder by the Veteran's service-connected right foot disability.  Accordingly, in light of the above noted deficiencies, the Board finds that a remand of the right knee issue is necessary in order to afford the Veteran another VA examination of his right knee.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With respect to the increased rating claim for a shrapnel wound of the right foot, the terms of the Joint Motion require that the rating assigned for the Veteran's right foot shrapnel wound residuals address additional potentially applicable diagnostic codes, to include those related to Muscle Group injuries.  As the record does not contain enough specific information to determine which muscle groups were affected by the shrapnel wound, a VA examination describing the affected muscle groups is required.

Finally, ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant treatment records from the Fayetteville VA Medical Center, or any other VA medical facility that may have treated the Veteran since March 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his right knee disorder since discharge from service, including his private primary care physician, Dr. C.  After securing any necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA orthopedic examination in order to determine whether the claimed right knee/leg disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests, including x-rays, deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state a diagnosis for any right leg/knee disorder conditions found, to include any arthritic condition thereof.  The examiner should then opine whether any right leg/knee disorder found more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or as a result of active service.  

The examiner is then asked to state whether the right leg/knee disorder is more likely, less likely, or at least as likely as not caused by or related to the Veteran's service-connected right foot disability, to include any alteration of his gait due to that disability.  

The examiner is asked to specifically address the August 2008 assertions that the Veteran's severe pain in his right foot cause his right knee to collapse and cause him to fall.  The examiner should also address whether the Veteran had a meniscal tear of his right knee in May 2010, and what the likely etiology of that meniscal tear is if such occurred.  The examiner should then opine whether the Veteran's meniscal tear was the result of the Veteran's right foot disability.

The examiner should finally address whether the Veteran's right knee/leg disorder more likely, less likely or at least as likely as not is aggravated (made permanently worse beyond the normal progression of that disease) by the Veteran's service-connected right foot disability.  If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. Afford the Veteran an appropriate VA examination to determine the specific muscle groups affected by the Veteran's shrapnel wound in his right foot.  The examiner should be provided with a copy of the rating criteria for muscle group injuries under 38 C.F.R. § 4.56 and 38 C.F.R. § 4.73, Diagnostic Codes 5310, 5311, and 5312.  The examiner should identify any of the cardinal signs and symptoms of muscle disability which are present.  The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

5. On completion of the foregoing, the claims should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



